January 25, 1937. The opinion of the Court was delivered by
This is an appeal from an order of Hon. G. Dewey Oxner, Circuit Judge, wherein he held that the issues made by *Page 419 
the pleadings were equitable and should be passed upon by a referee. He, accordingly, referred the three causes to a special referee, with instructions to take the testimony and report his findings of fact and conclusions of law to the Court.
The appellants assign error upon several exceptions, which make the sole issue whether the Circuit Judge erred in granting the order of reference. The appellants contend that the actions are properly triable before a jury on the law side of the Court, and seek reversal.
A careful study of the record, and a review of the authorities bearing upon the issues, convince us of the correctness of the conclusions reached by the Circuit Court. We approve the order, which will be reported, and adopt it as the opinion of this Court.
The exceptions are overruled, and the judgment of the Circuit Court is affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM and BAKER concur.
MR. CHIEF JUSTICE CARTER dissents.